Citation Nr: 1714397	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Army from May 1968 to June 1989.  He was awarded a Vietnam Service Medal and a Vietnam Campaign Medal with a 60 Device, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office.  It was previously remanded by the Board in September 2012 and May 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issue.  

In February 2010, an August 2006 psychological evaluation from private psychologist Dr. E. Hoeper was submitted on the Veteran's behalf.  This evaluation indicated that the Veteran was moderately compromised in his ability to sustain social relationships and was unable to sustain work relationships, and was therefore permanently and totally disabled and unemployable.  More recently in January 2017 Dr. Hoeper completed another evaluation indicating that the Veteran had total occupational and social impairment and that he was permanently and totally disabled and unemployable due to his PTSD and major depressive disorder.  Doctor Hoeper indicated his own records were reviewed in making the determination.  The file contains some of Dr. Hoeper's records from 2010.  As the most recent records from Dr. Hoeper, which were used as a basis for his current opinion, are not of record, remand is necessary to obtain these records.  Additionally, given the worsening of symptoms described by Dr. Hoeper, the Board finds additional examination is necessary.    

Of note, the Veteran is currently service connected for the following issues: ischemic heart disease, rated as 60 percent disabling from October 28, 2010; posttraumatic stress disorder (PTSD), rated as 70 percent disabling from May 3, 2006, and rated as 50 percent disabling from November 27, 2007; residuals of soft tissue sarcoma (bladder tumor), rated as noncompensable from October 28, 2011, rated as 20 percent disabling from November 28, 2014, and rated as 40 percent disabling from June 29, 2016; residuals of a fusion of the right great toe with traumatic arthritis, rated as 10 percent disabling from July 1, 1989; tinnitus, rated as 10 percent disabling from August 23, 2006; and bilateral hearing loss, rated as noncompensable from July 1, 1989.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his service-connected disabilities.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  The Veteran should specifically be asked to provide authorization for records from Dr. Hoeper.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA examination(s) to determine the functional effects of his service-connected disabilities.  The Veteran should be provided a PTSD examination.  

The examiner(s) should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and day-to-day functioning.

The ultimate purpose of the interview or examination is to ascertain the functional effects of the Veteran's service-connected disabilities on his ability to work.  Service connection is in effect for ischemic heart disease, PTSD, residuals of soft tissue sarcoma (bladder tumor), residuals of a fusion of the right great toe with traumatic arthritis, tinnitus, and bilateral hearing loss.  

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

